Citation Nr: 1140765	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to additional VA disability compensation based on additional allowance for a dependent child. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to June 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the RO, which determined that the Veteran was not entitled to additional disability compensation benefits (dependency allowance) for her daughter. 

The Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge in March 2010. A transcript of the hearing is associated with the Veteran's claims folder.

In May 2010, the Board remanded the Veteran's claim for additional development of the record.  A Supplemental Statement of the Case was issued by the RO in April 2011 which continued the denial of the claim.  The case is once again before the Board. 


FINDINGS OF FACT

1.  In July 2005, the Veteran filed an application for approval of school attendance for her daughter's enrollment in the University of Wales, Newport, in the United Kingdom.

2.  In January 2007, the Veteran filed an application for approval of school attendance for her daughter's enrollment in the University of Chichester in the United Kingdom. 

3.  At the time of the Veteran's applications, the University of Wales, Newport, and the University of Chichester were not VA-approved institutions, nor has the requisite approval been provided during at any time during this appeal. 



CONCLUSION OF LAW

The criteria for additional compensation based upon additional allowance for a dependent child have not been met.  38 U.S.C.A. §§ 101(4)(A), 104(a), 1115 (West 2002); 38 C.F.R. §§ 3.57, 21.4260 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied. There are some claims, however, to which VCAA does not apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001). It has been held not to apply to claims that turned on statutory interpretation. Smith v. Gober, 14 Vet. App. 227, 231-232 (2000). 

The Board finds additional efforts in this case to assist or notify are not required and would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

As noted, the Veteran's claim was remanded by the Board for further development of the record in May 2010.  In response, the RO conducted a review of the record and determined that a January 2007 rating decision (separate from the January 2007 Statement of the Case) did not exist.  

The RO also determined that the Universities the Veteran's daughter attended were not educational institutions that had been approved by VA. As a result, the Board finds that the May 2010 remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required].


Analysis 

Veterans who are entitled to compensation for service connected disabilities are entitled to additional compensation for dependents, including a spouse and a dependent child, provided that the disability is rated not less than 30 percent disabling.  See 38 U.S.C.A. § 1115  (West 2002). 

The term "child of the Veteran" includes an unmarried person who is a legitimate child who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA. 38 C.F.R. § 3.57 (2011). See also 38 U.S.C.A. §§ 101(4)(A), 104(a).

The facts of this case are not in dispute.  In July 2005, the Veteran submitted a VA Form 21-674, Request For Approval Of School Attendance, and indicated that her daughter would be attending the University of Wales, Newport, in September 2005. 

In a July 2005 decision, the RO determined that the Veteran was not entitled to additional disability compensation benefits (dependency allowance) because her daughter was not attending an educational institution approved by VA. 

In August 2005, the Veteran, through her then attorney representative, submitted a Notice of Disagreement.  She subsequently requested that the University of Wales, Newport, be added to the list of VA approved colleges.  

An email between the RO and the VA Educational Office in Buffalo, New York, notes that the University of Wales, Norfolk, is a federation of six universities and several colleges.  In this federation, five of the six universities had been approved by VA; however, the Newport campus is not one of them.  The email then states that, since this school is accredited in the United Kingdom, it would be approved if it requested approval.  The record does not, however, indicate that the University ever requested such approval. 

During the March 2010 hearing, the Veteran testified that her daughter attended the University of Wales, Norfolk, as a one year "foundation" year.  Specifically, that in the United Kingdom, students attend 13 years of school before attending a 3 year undergraduate program.  See the hearing transcript, pages 6-7.  

In this capacity, the Board notes that the Veteran has submitted the acceptance letter from the University of Wales, Norfolk, which indicates that students who successfully complete the one year program are reserved a place on a HND (non-graduate degree) or degree program at the University.  See a June 2005 letter. 

The record indicates that the Veteran's daughter attended the University of Chichester following her foundation year.  In January 2007, VA received a VA Form 21-674, from the Veteran requesting additional compensation based on her daughter's attendance at this school.  

In November 2008, the RO received a letter from the University of Chichester confirming that the Veteran's daughter was completing the third and final year of her arts and humanities program which would result in a BA degree.  Later that month, the University of Chichester submitted a letter to the RO in Huntington, West Virginia requesting to be registered on the list of approved VA institutions.  

In May 2010, the Board remanded the Veteran's claim noting that it did not appear that the VA Education Benefits Office in Buffalo, New York, (the organization within VA that handles approval of foreign schools) had been sent a request for approval for the universities the Veteran's daughter was attending.  

Consequently, the Board requested, in part, that the RO take appropriate action to obtain documentation to support its determination that the Veteran's daughter had not attended an approved educational institution. 

Subsequent to the Board's remand, in an August 2010 email from the VA Educational Liaison Representative, the RO learned that the University of Wales, Newport, and the University of Chichester had not been approved and that there were no pending applications from either institution.  

The RO was also informed that, when the Veteran's claim was originally received in 2005, "the next step in the process . . . would have been requesting the school submit a request for approval" to the Foreign School Approval Group at the RO in Buffalo, New York. 

As noted, in order to qualify as a "child of the Veteran" following her 18th birthday, the Veteran's daughter would need to be "pursuing a course of instruction at an educational institution approved by" VA.  38 C.F.R. § 3.57 (emphasis added by the Board).

Based upon the evidence of record, the Board finds the Veteran's daughter was enrolled in a program of education at the University of Wales, Norfolk, and the University of Chichester and that, at the time of her enrollment, these universities were not VA-approved institutions. 

The Board further finds that the requisite VA approval has not been provided at any time during this appeal. VA is bound by the applicable law and regulations, and the Board has no authority to approve additional dependent compensation in cases where an educational institution was not approved by the appropriate agency. 

To the extent the Veteran argues that she submitted a request to the RO and that she should not be denied additional compensation based on the fact that the requests went to the wrong VA organization, this amounts to an argument couched in equity.  

The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). As explained, the Board has decided this case based on the law and regulations. 

The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)]. 

The record reflects that the Veteran, through her then attorney representative, submitted several requests to the RO in April and May 2005 inquiring as to what was needed to have an educational institution approved by VA and did not appear to receive a direct answer from VA.  

It also appears that the RO did not forward the University of Chichester's request for approval to the correct VA office.  In this capacity, the Board notes that, while it is unable to provide equitable relief, pursuant to 38 U.S.C. § 503, the Secretary has the ability to grant equitable relief in certain situations.  

While the Board maintains no opinion on the outcome of such a petition, it is noted that this remains a potential avenue available to the Veteran should she wish to further pursue the matter.  See 38 U.S.C. § 503 (West 2002).

In sum, because the universities the Veteran's daughter attended were not approved for VA purposes as part of an approved program of education, regrettably, additional compensation may not be paid for enrollment at the University of Wales, Norfolk or the University of Chichester.  

The United States Court of Appeals for Veterans Claims (the Court) has held that where the law is dispositive the claim must be denied because of the absence of legal merit. See Sabonis, 6 Vet. App. at 430. Such is the case here.  Therefore, the appeal must be denied.


ORDER

Entitlement to additional VA disability compensation based on additional allowance for a dependent child is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


